407 S.E.2d 831 (1991)
329 N.C. 266
CAROLINA TRUCK & BODY COMPANY, INC.
v.
GENERAL MOTORS CORPORATION.
No. 207P91.
Supreme Court of North Carolina.
June 12, 1991.
*832 W.O. Brazil, III, Asheville, for plaintiff.
Cecil W. Harrison, Jr. and Laura Broughton Russell, Raleigh, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of June 1991."